Case: 15-60096       Document: 00513575283         Page: 1     Date Filed: 06/30/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                     No. 15-60096                        June 30, 2016
                                   Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
FRANCISCO M. JACOBO RIOS, also known as Francisco Miguel Jacobo,

                                                  Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A099 101 953


Before BARKSDALE, ELROD, and COSTA, Circuit Judges.
PER CURIAM: *
       Francisco M. Jacobo Rios petitions for review of the Board of
Immigration Appeals’ denial of his motion to terminate removal proceedings,
in which he claimed derivative citizenship under former Immigration and
Nationality Act § 321(a), 8 U.S.C. § 1432(a). Under § 1432(a), Jacobo Rios
asserts he derived citizenship because his mother, who had sole custody of him,
filed an I-130 petition on his behalf and naturalized while he was under 18


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 15-60096   Document: 00513575283      Page: 2   Date Filed: 06/30/2016


                                No. 15-60096

years old. Because he has not shown that he can demonstrate he was lawfully
present in the United States or that he took steps to become lawful before he
turned 18, his claim for derivative citizenship is foreclosed by Gonzalez v.
Holder, 771 F.3d 238, 240–45 (5th Cir. 2014).
     DENIED.




                                      2